DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Claims 1, 13, 25, and 26 have been amended. Claims 4, 11, 16, 23, and 29 have been cancelled. Applicant added the subject matter of claim 11, which was formally objected to by the examiner in the official correspondence mailed 04/23/2021, to the independent claims.

Response to Arguments
Applicant’s arguments, filed 06/21/2021, with respect to the rejections of claims 1-3, 5-10, 12-15, 17-22, 24-28, and 30 under 35 U.S.C. 103 have been fully considered and are persuasive. The rejections of claims 1-3, 5-10, 12-15, 17-22, 24-28, and 30  has been withdrawn. 

Allowable subject matter 
Based on the foregoing reasons, Claims 1-3, 5-10, 12-15, 17-22, 24-28, and 30 filed 06/21/2021, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a method and device for decoding video data. The method and device determines an interceded block and that a decoder-side motion vector derivation is enable when a value of a reference index for the block is equal to zero. The device and method generates a predictive block for the block based on a restricted reference block.

using the motion information, determining a reference block in accordance with the DMVD mode wherein the reference block is further restricted to be smaller than the block of video data; and 
generating a predictive block for the block of video data based on the restricted reference block by determining values of reference pixels outside the restricted reference block by copying pixel values from a nearest horizontal available reference pixel or a nearest vertical available reference pixel.

Closest prior art listed below either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Ueda (Bi-prediction by single motion vector using decoding-side inter- reference ME) teaches a DMVD and interceded block however does not teach generating a predictive block based on a restricted reference block by determine values of a reference pixels outside the restricted reference block or determining that a decoder-side motion vector derivation (DMVD) mode is enabled for the block of video data in response to determining that a value of a reference index for the block of video data is equal to zero;
SEREGIN (US 20140161179 A1) teaches a restricted reference block by copying pixel from the nearest available block to the right/left and/or top. SEREGIN does not teach determining that a decoder-side motion vector derivation (DMVD) mode is enabled for the block of video data in response to determining that a value of a reference index for the block of video data is equal to zero;
SEREGIN (US 20130272409 A1) teaches a restricted reference block by copying pixel from the nearest available block to the right/left and/or top. SEREGIN does not teach determining that a decoder-side motion vector derivation (DMVD) mode is enabled for the block of video data in 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486